DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings are hand drawn and labeled in handwritten script that is difficult to comprehend, especially in Figures 6 and 7.  The Applicants are directed to consult the services of a draftsman to create drawings that are more easily comprehended.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  Paragraph 40, Line 1:  The most important part of any item or concept is the –principal—item, not “principle” as written here.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-11, 14, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wong et al [U.S. 6,356,196].
For claim 1, the method of handling a portable device (parcel No. 3) taught by Wong includes the following claimed steps, as noted, 1) the claimed delivering the portable article to a destination site is achieved by the delivery agent (Col. 7, Lns. 47-48) to a delivery site and affixes the alarm unit (No. 1) to the parcel, the alarm unit having an armed state (No. 12) and an unarmed state (No. 13), with the portable article operatively associated with the alarm assembly at the destination site and the alarm assembly in the armed state (Col. 7, Lns. 48-50: enters the code into the alarm unit through the keyboard and arms the alarm unit), the alarm assembly generates an alarm signal (loudspeaker No. 16) in the event an unauthorized activity (Col. 4, Lns. 57-58: motion sensor No. 15 detects unauthorized movement of the parcel) with respect to the portable article occurs.
For claim 2, the alarm unit (No. 1) of Wong is affixed to the parcel (No. 3; Col. 4, Ln. 39-40).  This is considered placing the parcel in proximity to several components of the alarm unit.
For claim 3, the alarm unit (No. 1) of Wong is affixed to the parcel (No. 3; Col. 4, Lns. 39-40).  This is considered pairing the parcel with a component, in this case the alarm unit, at the destination site.
For claim 4, the alarm unit (No. 1) of Wong is affixed to the parcel (No. 3) using a very strong adhesive (Col. 4, Lns. 39-40).  This is considered attaching at least a part of the alarm assembly to the portable article.
For claim 5, the alarm unit (No. 1) of Wong is affixed to the parcel (No. 3) using a very strong adhesive (Col. 4, Lns. 39-40).  This is considered attaching at least a part of the alarm assembly to the packaging material for the portable article.
For claim 6, an identifying code is entered into the keypad (No. 11) of Wong and is then stored in the microprocessor (No. 10) by pushing the arm button (No. 12; Col. 5, Lns. 23-25), thereby arming the alarm unit.  This is meant to be performed at the delivery site (Col. 7, Lns. 47-50).
For claim 7, the claimed action at the destination site is found in the entry of the code and uses the arm button (No. 12) of Wong at the time of delivery (Col. 7, Lns. 47-50).
For claim 9, the loudspeaker (No. 16) of Wong produces a very loud audible alarm (Col. 5, Ln. 55).  Furthermore, the alert unit (No. 5) to be kept at the destination site (Col. 7, Lns. 39-41) includes a display (No. 22) that produces a visual indication that the parcel has been stolen (Col. 6, Lns. 50-52).
For claim 10, the alert unit (No. 5) of Wong includes a message sender (No. 21) that can send messages to preset remote locations (Col. 4, Lns. 62-64) announcing that the parcel has been delivered or has been stolen.
For claim 11, the sensor of Wong to detect unauthorized activity is a motion detector (No. 15).
For claim 14, the addressee of Wong is meant to enter the same identifying code and press the disarm button (No. 13) to disarm the unit (Col. 5, Lns. 26-27).
For claim 18, the alert unit (No. 5) of Wong determines the state of the parcel and alarm unit (No. 1).  Several signals including DELIVERY CONFIRMATION, RECEIVED, and VIOLATION signals are detected and wirelessly transmitted using the message sender (No. 21) using a wireless application protocol (Col. 6, Lns. 38-41).
For claim 20, the state of the alarm unit (No. 1) of Wong can be manually changed using the arm button (No. 12) and disarm button (No. 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al in view of Gillen et al [US 2020/0012998].
For claim 8, the claimed subject matter is taught by Wong as seen above.  However, there is no mention in Wong of changing the alarm unit from the unarmed state to an armed state through action taken remotely.
Remote activation of electronic items is not new in the prior art.  And the concept for monitoring delivered items taught by Gillen shows this.  In it, information about an attempted pick-up or delivery of an item can be provided.  An electronic door hanger (No. 115) is attached to the pick-up or delivery location to be discovered by the customer (Paragraph 88).  The hanger includes a display that can include the what, when, where, and from or to whom the item/shipment (No. 102) was picked up or delivered.  One important aspect of this hanger is that it may have a locking/unlocking mechanism that can be activated or deactivated either remotely or locally by a carrier (No. 100), customer (No. 110) or user (No. 120).
The Gillen reference presents plain evidence that remote activation of delivered objects may be enacted.  One obvious advantage of this configuration is that it allows a number of entities to activate the item left at the premises.  Furthermore, it adds an extra layer of utility in that it provides an additional method of activation.  And the Wong reference, with only its manual button to arm the device, would benefit from additional elements that would make it easier to operate.  Also, the absence of any visible buttons would discourage a thief who would likely think it easy to merely turn off a button to disarm a device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate remote activation in the system of Wong for the purpose of increasing utility and providing additional security to the alarm unit.

Claims 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al in view of Grabham [U.S. 9,786,141].
For claim 12, the system of Wong includes the claimed subject matter as seen in the rejection of claim 1 above.  However, the unauthorized activity in Wong is not movement of the article past a detector at or in the vicinity of the delivery site.
Different types of sensors are available to inventors and designers of antitheft systems.  In addition to the motion sensor of Wong, the Grabham reference teaches a package delivery notification and protection device (No. 104) located on a porch that can have a package sensor (No. 200) and device theft sensor (No. 215) therein.  Figures 4 and 5 depict one embodiment of the device that includes an upper housing (No. 400) and lower housing (No. 402) for containing electronic components.  Figure 5 shows a weight sensing module (No 500 that includes one or more weight sensors (No. 502).  When a new package has been placed on the package sensor a signal indicates increased pressure.  Conversely, if a package is removed the pressure is lowered and subsequently, if the system is not operating in a package retrieval mode (Col. 7, Ln. 59 – Col. 8, Ln. 5), the system operates in an unauthorized package removal mode.  An alarm notification is then sent to remote electronic devices (No. 206) and an audible alarm transducer (No. 216) is activated.
The Grabham reference shows that a motion detector attached to the parcel or package itself is not the only method in which to detect unauthorized removal of said package.  A sensor in the vicinity of the house or residence can be used to detect removal past the detector to determine unauthorized activity.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sensor to detect movement past a residence vicinity for the purpose of using an additional layer of protection in order to detect removal of a package.
For claim 13, in one embodiment of the Grabham reference, the device is configured to alarm if moved past a user selected distance from or above a porch (Col. 5, Ln. 66 – Col. 6, Ln. 1).
For claim 19, in one embodiment of the Grabham reference (Col. 8, Lns. 25-30), a “disable” text on an app (No. 214) running on a remote electronic device (No. 206) sends an alarm disable notification to deactivate an AS signal and thereby terminate activation of the audible alarm.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al in view of D’Angelo et al [U.S. 5,963,131].
For claim 15, the method taught by Wong includes the claimed subject matter as discussed in the rejection of claim 1 above.  However, the Wong reference does not mention a sleep state that changes to said sleep state from the armed state.
Sleep states have been used for some time in electrical and electronic devices.  The anti-theft device taught by D’Angelo teaches a theft detector for portable articles featuring two way communication between a theft detector installed on a portable device and a control unit carried by the owner.  In one mode (Fig. 2), the system may enter a sleep mode (No. 58) if no unauthorized movement is detected.  The system automatically wakes up (No. 52) after a certain period of time to check for unauthorized movement.
The obvious advantage of the sleep mode of D’Angelo is to save battery life by limiting the amount of current drawn from the battery (Col. 4, Lns. 1-4), so as to not affect the overall shelf-life of the battery.  Furthermore, the low-power mode of D’Angelo can reduce power requirements by 90%.  And the Wong reference does include a battery (No. 18) that would benefit from the low-power mode.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program a sleep mode in the system of Wong for the purpose of limiting the amount of current drawn from its battery, thereby extending its useful life.
For claim 16, the D’Angelo reference is in armed (active) mode for 20 milliseconds before transitioning to sleep mode for 200 milliseconds (Col. 11, Lns. 34-39).
For claim 17, the microprocessors (Nos. 27, 32) of D’Angelo can be programmed to enter the low power or sleep mode whenever idle and awaken periodically.  Also, the D’Angelo reference includes a mode switch (No. 28) that allows the owner to place the theft detector in low power mode (Col. 16, Lns. 15-17), as well as an off position for the mode switch that enables the system to awaken from its periodic sleep mode (Col. 16, Lns. 26-33) to check for mode switch position.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-7, 11, 14-16, 18, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-33 of copending Application No. 17/089,948 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language of the current application is nearly identical to the prior application, the only difference claiming an alarm “assembly” as opposed to an alarm “device”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gutierrez et al [US 2014/0073262] uses a proximity tag for object tracking.
Fadell et al [US 2015/0120598] tracks package delivery in a smart home.
Grabham [US 2017/0011605] notifies of a package delivery to a home.
Fadell et al [U.S. 9,652,912] relates to an apparatus for unsupervised package drop off.
Scalisi et al [US 2018/0061154] can unlock a door of a building to enable a delivery person to place a parcel inside.
Hall et al [U.S. 10,783,479] includes an access code for delivering a package.
Giles et al [U.S. 11,051,645] includes a package holder device to receive a package at a property.
Adams et al [US 2022/0028196] teaches an alarm device having an activated mode and deactivated mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
5/26/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687